Exhibit 99.1 Rogers Reports First Quarter 2011 Financial and Operating Results First Quarter Revenue Increases 4% to $3.0 Billion, Adjusted Earnings Per Share up 13% to $0.76, $597 Million of Free Cash Flow Generated; Wireless Adds 45,000 Net New Postpaid Subscribers, Adds Record Number of New Smartphone Customers, While Wireless Data Revenue Growth Strong at 30% and Margins at 49%; Cable Operations Adjusted Operating Profit Increases 12% Driving Margins to 47% on Continued Subscriber Growth and Cost Efficiencies; Media Revenue up by 17% as Revenue Increased In All of Media’s Divisions; $464 Million of Cash Returned to Rogers Shareholders in Dividends and Share Buybacks TORONTO (April 26, 2011) - Rogers Communications Inc. today announced its consolidated financial and operating results for the three months ended March 31, 2011 and 2010, in accordance with the newly adopted International Financial Reporting Standards (“IFRS”). Financial highlights are as follows: Three months ended March 31, (In millions of dollars, except per share amounts) % Chg Operating revenue $ $ 4 Adjusted operating profit(1)(2) - Adjusted net income(2) 7 Adjusted basic and diluted earnings per share(2) $ $ 13 Operating profit(1) $ $ 2 Net income (9 ) Basic and diluted earnings per share $ $ (3 ) Operating profit should not be considered as a substitute or alternative for operating income or net income, in each case determined in accordance with International Financial Reporting Standards (“IFRS”). See the section entitled “Reconciliation of Net Income to Operating Profit and Adjusted Operating Profit for the Period” for a reconciliation of operating profit and adjusted operating profit to operating income and net income under IFRS and the sections entitled “Key Performance Indicators and Non-IFRS Measures” and “Supplementary Information”. For details on the determination of the ‘as adjusted’ amounts, which are non-IFRS measures, see the sections entitled “Supplementary Information” and “Key Performance Indicators and Non-IFRS Measures”. The ‘as adjusted’ amounts presented above are reviewed regularly by management and our Board of Directors in assessing our performance and in making decisions regarding the ongoing operations of the business and the ability to generate cash flows. The ‘as adjusted’ amounts exclude (i) stock-based compensation expense (recovery); (ii) integration, restructuring and acquisition expenses; (iii) other items (net); and (iv) in respect of net income and earnings per share, loss on the repayment of long-term debt and the related income tax impact of the above amounts. “The first quarter results represent a healthy start to 2011 for Rogers,” said Nadir Mohamed, President and Chief Executive Officer of Rogers Communications Inc. “We’ve maintained solid top line growth rates as a result of continued investments in our customer relationships, networks and products supported by a sharp focus on wireless data and subscriber retention initiatives. While at the same time, our successful focus on managing costs has enabled continued strong margins and the generation of substantial free cash flow.” Highlights of the first quarter of 2011 include the following: • Generated consolidated quarterly revenue growth of 4%, with Wireless network revenue growth of 3%, Cable Operations revenue growth of 3%, and Media revenue growth of 17%, versus the same quarter last year. While Cable Operations adjusted operating profit increased by 12%, this was offset by a 5% decline at Wireless primarily reflecting costs associated with the significant year-over-year increase in smartphone activations and a decline at Media due to increased sports programming costs. Rogers Communications Inc. 1 First Quarter 2011 • Wireless data revenue growth accelerated to 30% and net postpaid subscriber additions totalled 45,000, helping drive wireless data revenue to now comprise 34% of Wireless network revenue.During the quarter, Wireless activated and upgraded 534,000 additional smartphones, of which approximately 36% were for subscribers new to Wireless, compared to 348,000 in the prior year quarter. This represents the largest single quarterly addition of new smartphone subscribers. This resulted in subscribers with smartphones, who typically generate ARPU nearly twice that of voice only subscribers, representing 45% of the overall postpaid subscriber base as at March 31, 2011, up from 33% as at March 31, 2010. • Wireless launched Canada’s first business-class Wi-Fi voice service for smartphones to help business customers save time and money.The serviceallows businesses to place mobile calls from their smartphones over their office Wi-Fi network that do not count towards monthly voice plan minutes. • Wireless announced the geographic expansion of its next generation high-speed wireless network by 150 times to cover 96 per cent of the Manitoba population, bringing download speeds of up to 21 megabits per second and even greater device selection. • Cable deployed its highly popular SpeedBoost technology for high-speed Internet subscribers which detects when there's available bandwidth on the network and automatically delivers a temporary burst of speed for the first 10 MB of a download or stream which loads content faster and delivers a superior online experience. • Rogers closed the acquisition of Atria Networks, one of Ontario’s largest fibre-optic networks, which augments Rogers Business Solutions’ enterprise offerings by further enhancing its ability to deliver on-net data centric services within and adjacent to Cable’s footprint. • Rogers Sportsnet and Tennis Canada announced a multi-year agreement to broadcast the Rogers Cup that will also allow Sportsnet to broadcast over 20 top tier ATP World Tour Tournaments.Sportsnet also announced a multi-year agreement to broadcast highly popular Ultimate Fighting Championship (UFC) events in Canada. • Generated $597 million of consolidated free cash flow in the quarter, defined as adjusted operating profit less PP&E expenditures, interest on long-term debt and cash income taxes, down modestly from $619 million in the first quarter of 2010 reflecting steady levels of adjusted operating profit being offset by a moderately increased level of PP&E expenditures. Free cash flow per share increased by 3% over the same period reflecting accretion from share buybacks which have decreased the base of outstanding shares. • Refinanced higher cost 2012 debt maturities with the March 2011 issuance of $1,450 million of 5.34% Senior Notes due 2021 and $400 million of 6.56% Senior Notes due 2041. • Increased our annualized dividend rate by 11% to $1.42 per share in February 2011, and immediately declared a quarterly dividend of $0.355 a share on each of our outstanding shares at the new, higher rate. • Announced a share buyback authorization of up to $1.5 billion of Rogers’ Class B Non-Voting shares on the open market over the coming year. Under this renewed buyback authorization, we repurchased 9 million RCI Class B Non-Voting shares for $285 million during the quarter. This management’s discussion and analysis (“MD&A”), which is current as of April 26, 2011, should be read in conjunction with our First Quarter 2011 Interim Unaudited Consolidated Financial Statements and Notes thereto, our 2010 Annual MD&A and our 2010 Annual Audited Consolidated Financial Statements and Notes thereto and other recent securities filings available on SEDAR at sedar.com. The financial information presented herein has been prepared on the basis of International Financial Reporting Standards (“IFRS”) for interim financial statements and is expressed in Canadian dollars unless otherwise stated. The unaudited IFRS-related disclosures and values in this MD&A have been prepared using the standards and interpretations currently issued and expected to be effective at the end of our first annual IFRS reporting period, which will be December 31, 2011. Certain accounting policies expected to be adopted under IFRS may not be adopted and the application of such policies to certain transactions or circumstances may be modified and as a result, the March 31, 2011 and December 31, 2010 underlying values prepared on a basis consistent with IFRS are subject to change. Rogers Communications Inc. 2 First Quarter 2011 The amounts in this MD&A and our interim financial statements for the three months ended March 31, 2010 have been restated to reflect our adoption of IFRS, with effect from January 1, 2010. Periods prior to January 1, 2010 have not been restated and are prepared in accordance with Canadian GAAP. Please refer to Note 3 of our First Quarter 2011 Interim Unaudited Consolidated Financial Statements for a summary of the differences between our financial statements previously prepared under Canadian GAAP and to those under IFRS for the three months ended March 31, 2010 and for the year ended December 31, 2010. Concurrent with the impact of the transition to IFRS, we made certain changes to our reportable segments. Commencing January 1, 2011, the results of the former Rogers Retail segment are reported as follows: the results of the Video retailing portion are now presented as a separate operating sub-segment under the Cable segment, and the portions related to retail distribution of cable and wireless products and services are now included in the results of operations of Cable Operations and Wireless, respectively. In addition, certain intercompany transactions between the Company’s Rogers Business Solutions (“RBS”) segment and other operating segments, which were previously recorded as revenue in RBS and operating expenses in the other operating segments, are now recorded as cost recoveries in RBS beginning January 1, 2011. While there is no change to the consolidated results of the Company or to the adjusted operating profit of RBS, as a result of this second change, the reported revenue of RBS is lower as intercompany sales are no longer included. Comparative figures for 2010 have been reclassified to conform to the current year’s presentation of both changes discussed above. As this MD&A includes forward-looking statements and assumptions, readers should carefully review the sections of this MD&A entitled “Caution Regarding Forward-Looking Statements, Risks and Assumptions”. In this MD&A, the terms “we”, “us”, “our”, “Rogers” and “the Company” refer to Rogers Communications Inc. and our subsidiaries, which are reported in the following segments: • “Wireless”, which refers to our wireless communications operations, carried on by Rogers Communications Partnership (“RCP”); • “Cable”, which refers to our cable communications operations, carried on by RCP; and • “Media”, which refers to our wholly-owned subsidiary Rogers Media Inc. and its subsidiaries, including Rogers Broadcasting, which owns a group of 55 radio stations, the Citytv television network, the Rogers Sportsnet and Sportsnet ONE television networks, The Shopping Channel, the OMNI television stations, and Canadian specialty channels, including The Biography Channel Canada, G4 Canada, and Outdoor Life Network; Rogers Publishing, which publishes consumer and business magazines and trade journals; and Rogers Sports Entertainment, which owns the Toronto Blue Jays Baseball Club (“Blue Jays”) and Rogers Centre. Media also holds ownership interests in entities involved in specialty television content, television production and broadcast sales. “RCI” refers to the legal entity Rogers Communications Inc., excluding our subsidiaries. Substantially all of our operations are in Canada. Throughout this MD&A, percentage changes are calculated using numbers rounded as they appear. Rogers Communications Inc. 3 First Quarter 2011 SUMMARIZED CONSOLIDATED FINANCIAL RESULTS Three months ended March 31, (In millions of dollars, except per share amounts) % Chg Operating revenue Wireless $ $ 4 Cable Cable Operations 3 RBS 5 Video 24 41 ) 1 Media 17 Corporate items and eliminations ) ) 44 Total 4 Adjusted operating profit (loss)(2) Wireless (5 ) Cable Cable Operations 12 RBS 26 8 n/m Video (7
